DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-6, 8, 10, 12, 14 and 16-19 in the reply filed on 02 September 2021 is acknowledged.
Allowable Subject Matter
Claims 10, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Mitchell reference (set forth within Applicant’s IDS filing, identified within the International Search Report associated with PCT/US2017/049552, and discussed in greater detail infra), which is the prior art closest to Applicant’s claimed invention, and there would be no obvious reason to modify Mitchell to satisfy each of Applicant’s pertinent limitations (specifically with regard to the claimed layer arrangements and structural qualities therein), as such modifications would be likely to render the Mitchell assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such scratch-off assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 10, 12, 14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for multiple limitations in the claims, including: i) claims 1 and 6 recite the limitation "the color of the thermosensitive imaging layer"; ii) claims 8 and 18 recite the limitation “the reflectivity of the metallized layer”; iii) claim 10 recites the limitation “the release front surface”; and iv) claim 19 recites the limitation “the at least one portion of the metallized layer with a diffuse reflective surface”.  
The claims 8 and 18 recitations of “associated with the localized heat of the thermal printer” are unclear.  Does Applicant actually intend to recite “caused by the localized heat of the thermal printer”?  Please review/revise/clarify.
The claim 14 recitation of “a metallized layer” is unclear, as it is unknown if this is intended to refer to the earlier recited “the metallized layer”, or if alternatively, a completely new “metallized layer” is to be provided.  Accordingly, please review/revise/clarify.
The claim 19 recitation of “the release surface expresses micro-surface geometry variations” is unclear.  Does Applicant intend to recite “the release surface comprises micro-surface geometry variations”?  Please review/revise/clarify.
Claims 2-6, 12 and 16-17 are rejected as depending from rejected independent claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/118767 A1 to Mitchell Jr. et al. (“Mitchell”), later printed as U.S. Patent Application Publication No. 2018/0001684.
	Regarding claim 1, Mitchell anticipates a direct thermal printable (written abstract) construct (50, as shown in fig. 7, and discussed at para. 61) comprising: i) a thermally printable (per para. 62, base substrate 54 includes thermosensitive imaging layer 60) medium (e.g. base substrate 54) having front and back surfaces (e.g. upper and lower surfaces, respectively, as shown in fig. 7), a base substrate (e.g. film backing 62) proximate (fig. 7) the back surface (aforementioned lower surface), and a thermosensitive imaging layer (60) proximate (fig. 7) the front surface (aforementioned upper surface); ii) the thermosensitive imaging layer (60) being subject to color change by thermal printing (para. 62); iii) at least one or more portions (e.g. the entirety, as shown in fig. 7) of the thermosensitive imaging layer (60) being covered with (fig. 7) a release surface (e.g. release layer 66); iv) at least one or more portions (fig. 7) of a metallized layer (e.g. metallized film cover substrate 52) being releasably bonded to (para. 63 and fig. 7) the front surface (aforementioned upper surface) of the thermally printable medium (54) through (fig. 7) the release surface (66); v) the thermosensitive imaging layer (60) being thermally printable by exposing the metallized layer (52) to localized heat of a thermal printer for inducing local changes in the color (e.g. printed images 84, as discussed at para. 7 and 66, and shown in figs. 6A-C) of the thermosensitive imaging layer (60) that are obscured from view (para. 7) through both (fig. 7) the metallized layer (52) and the base substrate (62); and vi) one or more areas (e.g. islands 90, as discussed at para. 61 and shown in figs. 6A-B) of the metallized layer (52) being arranged to be removable from (para. 61) the front surface (aforementioned upper surface) of the thermally printable medium (54) via the release surface (66) for revealing underlying (figs. 6A-B) local changes in the color (84) of the thermosensitive imaging layer (60).
	Regarding claim 2, Mitchell anticipates the direct thermal printable construct of claim 1 in which the release surface (66) comprises a release layer (para. 63 and fig. 7) that forms a bond between (at least indirectly, as shown in fig. 7) the metallized layer (52) and the front surface (aforementioned upper surface) of the thermally printable medium (54) that is arranged to be locally sheared (fig. 7) by a scratching action of a fingernail or coin (para. 19) at one or more of (a) an interface between (fig. 7) the metallized layer (52) and the release layer (66), (b) an interface between (fig. 7) the release layer (66) and the front surface (aforementioned upper surface) of the thermally printable medium (54), and (c) within (fig.7) the release layer (66).
	Regarding claim 3, Mitchell anticipates the direct thermal printable construct of claim 1 in which the release surface (66) is formed by (note that the instant claim is drawn to a direct thermal printable construct- not a method of forming such) treating (fig. 7) the front surface (aforementioned upper surface) of the thermally printable medium (54) to exhibit a limited amount of adhesion with (note the presence of release layer 66) the metallized layer (52) for forming a bond between (fig. 7) the metallized layer (52) and the thermally printable medium (54) that can be locally sheared (figs. 6A-C) by a scratching action of a fingernail or coin (para. 19).
	Regarding claim 4, Mitchell anticipates the direct thermal printable construct of claim 1 in which the metallized layer (52) is overprinted (note the presence of confusion pattern 68, as shown in figs. 6-7 and discussed at para. 65) to identify (figs. 6-7 and para. 65) the one or more areas (90) of the metallized layer (52) arranged for release from (figs. 6A-C) the front surface (aforementioned upper surface) of the thermally printable medium (54) in positions overlying (figs. 6-7) areas of the thermosensitive imaging layer (60) that are registered for (figs. 6A-C) thermally printing hidden indicia (e.g. printed images 84, as shown in figs. 6A-C and discussed at para. 66).
	Regarding claim 5, Mitchell anticipates the direct thermal printable construct of claim 1 in which the metallized layer (52) is confined to covering one or more limited areas (e.g. portions of base substrate 54 supporting islands 90, as shown in figs. 6-7) of the front surface (aforementioned upper surface) of the thermally printable medium (54) such that at least one other area (e.g. portions of base substrate 54 not supporting islands 90, as shown in figs. 6-7) on the front surface (aforementioned upper surface) of the thermally printable medium (54) is not covered by (figs. 6-7) the metallized layer (52).
	Regarding claim 6, Mitchell anticipates the direct thermal printable construct of claim 1 in which the one or more areas (90) of the metallized layer (52) that are removable from (para. 61) the front surface (aforementioned upper surface) of the thermally printable medium (54) are removable by a scratching action using a fingernail or coin (para. 19) for viewing (figs. 6A-C) the underlying (figs. 6A-C) local changes in the color (84) of the thermosensitive imaging layer (60), and in which the one or more areas (90) of the metallized layer (52) that are removable from (figs. 6A-C) the front surface (aforementioned upper surface) of the thermally printable medium (54) are arranged as a plurality of distinct islands (figs. 6-7 and para. 61) for identifying areas (figs. 6A-C) of the metallized layer (52) that are intended for removal (figs. 6A-C) to reveal (figs. 6A-C) the underlying (figs. 6A-C) local changes in the color (84) of the thermosensitive imaging layer (60).
	Regarding claim 8, Mitchell anticipates the direct thermal printable construct of claim 6 in which at least one of the distinct islands (figs. 6-7 and para. 61) is overprinted (note the presence of confusion pattern 68, as shown in figs. 6-7 and discussed at para. 65) in a manner for obscuring local changes in the reflectivity (figs. 6A-C and para. 23 and 82) of the metallized layer (52) associated with the localized heat of the thermal printer (para. 8).
	Regarding claim 14, Mitchell anticipates the direct thermal printable construct of claim 1 in which the metallized layer (52) is limited to covering only portions (fig. 7) of the thermosensitive imaging layer (60) that are covered by (fig. 7) the release surface (66), and the at least one or more portions of a metallized layer (52) cover some but not all portions of (fig. 7) the thermosensitive imaging layer (60) that are covered by (fig. 7) the release surface (66).
	Regarding claim 16, Mitchell anticipates the direct thermal printable construct of claim 1 in which the release surface (66) is formed as a protective coating covering (fig. 7) the thermosensitive imaging layer (60).
	Regarding claim 17, Mitchell anticipates the direct thermal printable construct of claim 1 in which a protective coating (note that backing 62 is in the form of a rear protective coating, as shown in fig. 7) covers (e.g. covers a lower surface, as shown in fig. 7) the thermosensitive imaging layer (60) and the release surface (66) is formed by a release layer (para. 63 and fig. 7) between (fig. 7) the metallized layer (52) and the protective coating (aforementioned backing 62).
	Regarding claim 18, Mitchell anticipates the direct thermal printable construct of claim 1 in which at least one of the at least one or more portions (fig. 7) of the metallized layer (52) appears as a diffuse reflective surface (para. 67) for reducing apparent changes in the reflectivity of the metallized layer (52) associated with the localized heat of the thermal printer (para. 67).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637